CRAWFORD, Judge,
concurring in the result.
Kastigar v. United States, 406 U.S. 441, 92 S.Ct. 1653, 32 L.Ed.2d 212 (1972), upheld the constitutionality of the present federal immunity statute — 18 USC §§ 6002-6003. What Kastigar expressly recognized is where there has been immunity followed by further prosecutions, the prosecution need only establish that the evidence is derived “from legitimate independent sources.” 406 U.S. at 461, 92 S.Ct. at 1665. In effect, Kastigar is an independent-source and an inevitable-discovery rule. It does not preclude the non-evidentiary use of immunized testimony. See, e.g., United States v. Olivero, 39 MJ 246, 251 (CMA 1994)(Crawford, J., dissenting), and cases cited therein. Because of these philosophical differences with the majority opinion, I concur only in the result.